2016 UT App 134



               THE UTAH COURT OF APPEALS

                      LENA MCTEE,
                        Appellee,
                           v.
   WEBER CENTER CONDOMINIUM ASSOCIATION, MUNICIPAL
 BUILDING AUTHORITY OF WEBER COUNTY, AND WEBER COUNTY,
                       Appellants.

                            Opinion
                       No. 20150327-CA
                       Filed June 30, 2016

           Second District Court, Ogden Department
              The Honorable Michael D. DiReda
                        No. 140900148

            Linette B. Hutton, Attorney for Appellants
           C. Ryan Christensen, Attorney for Appellee

JUDGE STEPHEN L. ROTH authored this Opinion, in which SENIOR
JUDGE PAMELA T. GREENWOOD concurred and JUDGE MICHELE M.
           CHRISTIANSEN concurred in the result.1

ROTH, Judge:

¶1     This appeal centers on the notice of claim provision
contained in the Governmental Immunity Act of Utah (the
Immunity Act). See generally Utah Code Ann. § 63G-7-101 et seq.
(LexisNexis 2014). Weber County appeals the district court’s
partial denial of its motion to dismiss Lena McTee’s personal
injury suit under rule 12(b) of the Utah Rules of Civil Procedure,
arguing that the district court erred when it concluded that


1. Senior Judge Pamela T. Greenwood sat by special assignment
as authorized by law. See generally Utah R. Jud. Admin. 11-
201(6).
         McTee v. Weber Center Condominium Association


McTee’s notice of claim was timely. Because we conclude that
McTee’s notice of claim complied with the requirements of the
Immunity Act, we affirm.


                        BACKGROUND

¶2     At the time of her injury, McTee was an employee of the
federal government, specifically the Internal Revenue Service
(the IRS). McTee worked in an office that the IRS rented in the
Weber Center building located in Ogden, Utah. Several Weber
County departments and agencies also occupied office space in
the Weber Center. Outside the Weber Center was a sign that
stated, ‚WEBER CENTER[,] FOR LEASING INFORMATION
CALL WOODBURY CORPORATION,‛ followed by two phone
numbers, presumably the contact information for the Woodbury
Corporation. Connected to the east side of the Weber Center was
a parking structure for tenants and their guests.

¶3     On January 25, 2012, McTee took a break from work to
smoke a cigarette. She exited the building, walked into the
parking structure, and sat at a table located inside. Following her
break, McTee began to walk back to the building, but, while still
in the parking structure, she tripped and fell in a pothole located
near a support pillar. As a result of the fall, McTee alleges she
‚suffered injuries to her lumbar spine, her left ankle, both of her
knees, and a facial fracture, and incurred medical bills in excess
of $100,000.‛

¶4     While McTee apparently sought medical attention for her
injuries, she made no immediate effort to specifically identify the
owner of the Weber Center until approximately a month later
when she was approached at work by a woman who stated, ‚I
can’t believe that you fell. I’ve been asking my boss for over a




20150327-CA                     2               2016 UT App 134
         McTee v. Weber Center Condominium Association


year to fix those potholes.‛2 Later that same day, McTee and a
coworker left the building to ‚get lunch, and then stop by
*McTee’s+ house‛ so that McTee could get her cell phone to take
pictures of the pothole where she fell. Upon returning from
lunch, McTee discovered that ‚all of the potholes were filled
with cement and there were cones around the area.‛

¶5      On February 7, 2013, slightly over a year after her injury,
McTee, through her counsel, submitted a notice of claim to
Weber County, the Municipal Building Authority of Weber
County (Weber MBA), the Ogden City Recorder, and the State of
Utah. Less than a week later, McTee’s counsel submitted a
GRAMA request to the Weber Center for ‚any and all
documents relating, regarding or referring to the control,
maintenance and lease of the parking lot and/or the [Weber
Center+.‛3 McTee’s GRAMA request produced almost two
hundred pages of documents and diagrams, which Weber
County states ‚identify*+ how, when and why the building, that
is now the Weber Center, and the shopping mall that was
directly across the street, were purchased, as well as identifying
all parties involved.‛

¶6      The documents consist of a series of deeds and
declarations apparently meant to establish the Weber Center and
its attached parking structure as part of a condominium office

2. McTee only identifies this woman as ‚Rany.‛ McTee explains,
‚To this day, I am not aware of who Rany works for or who her
boss was at the time.‛ Weber County describes Rany as ‚an
unknown person.‛

3. The Government Records Access and Management Act, or
GRAMA, ‚create*s+ a government records classification system‛
and was enacted by the Utah Legislature ‚to advance the cause
of governmental transparency and accountability.‛ Deseret News
Publ’g Co. v. Salt Lake County, 2008 UT 26, ¶¶ 13, 15, 182 P.3d 372.
See generally Utah Code Ann. § 63G-2-102 (LexisNexis 2014).




20150327-CA                     3                2016 UT App 134
         McTee v. Weber Center Condominium Association


project. The resulting ownership and management structure is
complicated. For example, the underlying land was aggregated
through a series of deeds executed on March 18 and 19, 1997,
that conveyed property from Third Tierra,4 OWM Company,5
and Pracvest6 to Land of OG, LLC.7 Additionally, Practical
Building Company8 conveyed to Land of OG a percentage
ownership in five parcels of land that are identified in the
attachment to this deed as ‚Weber Center Descriptions.‛ The
GRAMA request also included a deed of reconveyance between
the title company and Land of OG; a settlement agreement
between Ogden City, the Ogden City Redevelopment Agency,
the Weber Center Condominium Association, and Weber
County; and an addendum to that settlement agreement, which
addressed any development, sale, or lease of the Weber Center.
In addition, McTee’s GRAMA request produced the declaration


4. Third Tierra was a partnership in which Jeffrey K. Woodbury,
W. Richards Woodbury, and O. Randall Woodbury were general
partners.

5. OWM Company was comprised of two general partners: the
Wallace R. Woodbury Intervivos Trust and the Orin Richards
Woodbury Intervivos Trust. W. Richards Woodbury was the
attorney-in-fact and successor trustee for Wallace R. Woodbury,
who was the trustee for the Wallace R. Woodbury Intervivos
Trust. Orin R. Woodbury was the trustee for the Orin Richards
Woodbury Intervivos Trust.

6. Pracvest was a partnership that seemed to be comprised of
Orin R. Woodbury and Wallace R. Woodbury as attorneys-in-
fact.

7. Land of OG was a limited liability company in which Jeffrey
K. Woodbury and Orin R. Woodbury were managers.

8. Practical Building Company had the same two general
partners as OWM Company.




20150327-CA                   4              2016 UT App 134
         McTee v. Weber Center Condominium Association


of condominium for the Weber Center, also dated March 19,
1997.9 The condominium declaration identified Weber MBA
(described as ‚a Utah nonprofit corporation‛) and Land of OG
(described as ‚a Utah limited liability company‛) as declarants.
Two special warranty deeds were recorded on March 20, 1997, in
which Weber MBA and Land of OG conveyed nine of the Weber
Center’s fifteen units to Weber MBA in one deed and the
remaining six units to Land of OG in the other.

¶7     The declaration of condominium states that Weber MBA
and Land of OG planned to ‚develop a commercial use
condominium project‛ to be ‚known as The Weber Center.‛
Section thirteen of the declaration, titled ‚CONDOMINIUM
ASSOCIATION AND CONDOMINIUM MANAGEMENT
COMMITTEE,‛ states, ‚The name in which contracts shall be
entered into, title to property shall be acquired, held, dealt in
and disposed of, bank accounts shall be opened and suits shall
be brought and defended by the Condominium Management
Committee . . . is: The Weber Center Owners Association.‛ The
composition of the Condominium Management Committee is
established according to the ‚BYLAWS OF THE WEBER
CENTER OWNERS ASSOCIATION,‛ yet another document
produced in response to McTee’s GRAMA request. The
Condominium Bylaws provide that ‚*t+he Condominium
Management Committee shall consist of two (2) members‛ and
identifies Bruce H. Anderson as president and Jeffrey K.
Woodbury as secretary. The declaration further provides that
‚*t]he Condominium Management Committee shall have the
powers, duties and responsibilities . . . [t]o operate, maintain,
repair, improve and replace the Common Areas and Facilities;‛


9. The declaration of condominium describes the Weber Center
as ‚a building containing three (3) stories and a basement level
and containing fourteen (14) Units, together with the adjoining
parking structure which contains three (3) stories and includes
Common Areas and Facilities and (1) Unit.‛




20150327-CA                    5               2016 UT App 134
         McTee v. Weber Center Condominium Association


‚*t+o determine and pay the Common Expenses including
expenses of maintenance, repair and replacement of the
Common Areas and Facilities;‛ and ‚*t+o bring, prosecute and
settle litigation for itself, the Condominium Association and the
*Weber Center+.‛10 Section six of the declaration, titled
‚DESCRIPTION AND OWNERSHIP OF COMMON AREAS
AND FACILITIES‛ specifically identifies ‚parking areas‛ as
being a ‚common area‛ of the Weber Center. Section fourteen of
the declaration titled, ‚MAINTENANCE, ALTERATION AND
IMPROVEMENT,‛ states that ‚*t+he maintenance, replacement
and repair of the Common Areas and Facilities shall be the
responsibility of the Condominium Association‛ and that the
Condominium Association ‚shall also maintain, replace and
repair all common parking areas.‛ And section twenty-three of
the declaration, titled ‚NOTICES,‛ directs that communication
sent to the Condominium Management Committee be addressed
care of Jeffrey K. Woodbury, Woodbury Corporation. The
declaration of condominium was signed by Glen H. Burton as
the chairperson of Weber MBA and Jeffrey K. Woodbury and
Orin R. Woodbury as the managers of Land of OG.

¶8    In addition to seeking information on ownership and
management of the Weber Center through a GRAMA request,
McTee’s counsel also accessed the Governmental Immunity Act
Database maintained by the Utah Department of Commerce 11


10. The declaration defines the Condominium Association as
‚The Weber Center Owners Association.‛ The declaration then
identifies ‚The Weber Center Owners Association‛ as ‚an
unincorporated association of Owners, organized for the
purposes set forth in this Declaration.‛

11. This database is a ‚tool . . . provided by the Utah Department
of Commerce, in compliance with [Utah Code section] 63G-7-
401(5), to retrieve address and contact information of
Governmental Entities for the purpose of delivering a notice of
                                                      (continued2016 UT App 134
         McTee v. Weber Center Condominium Association


to determine if McTee had a claim against a governmental entity.
McTee’s counsel’s search for ‚weber‛ produced sixteen results—
none of which listed the Weber Center or any of the entities
identified in the condominium documents, including Weber
MBA, as a governmental entity.12 His search for ‚weber center‛
produced zero results.

¶9     On March 13, 2014, following the GRAMA request and
the search of the Immunity Act’s database, McTee served the
attorney for Woodbury Corporation and Land of OG with a
summons and complaint and verified to the court that she had
‚complied with the requirements of *the Immunity Act+.‛
Approximately three weeks later, McTee sent her initial
discovery request, which included an interrogatory seeking ‚the
names of any and all persons or entities who are responsible for
maintaining and/or inspecting the parking structure at the
Weber Center.‛ O. Randall Woodbury (the president of the
Woodbury Corporation and manager of Land of OG) signed the


(2016 UT App 134
         McTee v. Weber Center Condominium Association


response to McTee’s interrogatory requests and identified the
responsible party ‚for maintaining and/or inspecting the parking
structure at the Weber Center‛ as ‚Weber County.‛ McTee
asserts that it was ‚*a+t this point in time‛ that she ‚decided to
move forward . . . against Weber County and the entities that are
apparently associated with it in maintaining the parking
structure.‛

¶10 McTee served her summons on the Weber Center
Condominium Association, Weber MBA, and Weber County on
June 18, 2014. Approximately three weeks later, Weber County
filed a motion to dismiss McTee’s suit under rules 7(c) and
12(b)(1) of the Utah Rules of Civil Procedure, arguing that
McTee had ‚failed to comply with the mandatory requirements
of [the Immunity Act] . . . by failing to file an undertaking and
filing an untimely notice of claim.‛ See Utah Code Ann. §§ 63G-
7-402, -601 (LexisNexis 2014). After briefing by both parties, the
district court heard oral argument on December 17, 2014. The
district court subsequently granted in part and denied in part
Weber County’s motion to dismiss.13 In making its ruling, the
court stated,

       As I have reviewed the pleadings and considered
       the arguments, my best view of this case is that the
       notice of claim was timely filed. Since the Court, in
       its view, does not find it reasonable that
       circumstances at issue here would have alerted
       Mrs. McTee of the possibility of a claim against a
       governmental entity immediately after her injury


13. Lena McTee’s husband, Eric McTee, had been a party to the
suit up to this point. But the district court dismissed Eric’s claim
against Weber County with prejudice, finding that, because ‚the
original notice of claim only indicated Lena McTee as a
claimant,‛ Eric had failed to timely file a notice of claim. Eric has
not appealed the dismissal of his claim.




20150327-CA                      8               2016 UT App 134
         McTee v. Weber Center Condominium Association


       on January 25, 2012. Even setting aside time for
       ameliorative convalescence, the Weber Center and
       its parking garage [are] populated by both public
       and private entities.

       It is not unreasonable for this Court to consider
       that it could have taken nearly a month to ascertain
       who exactly served as the entity responsible for the
       maintenance and upkeep of the parking garage.
       Therefore, the Court determines that the one-year
       limitations period for filing a notice of claim
       commenced as of February 22, 2012, and that the
       notice of claim filed on February 7, 2013, was
       timely filed.

The district court issued its written order on February 2, 2015.
The court repeated in its written order that McTee’s notice of
claim was timely under section 78B-2-111 of the Utah Code
because ‚it is not unreasonable that *McTee+ might take a month
or more to identify the entity responsible for maintaining the
parking structure.‛ Weber County now appeals.


             ISSUE AND STANDARD OF REVIEW

¶11 Weber County argues that the district court erred in
denying its motion to dismiss, because McTee failed to file her
notice of claim within one year, as required by the Immunity
Act. See Utah Code Ann. § 63G-7-402. Weber County’s appeal
presents a mixed question of law and fact. See Provo City v. Utah
Labor Comm’n, 2015 UT 32, ¶ 10, 345 P.3d 1242 (‚A mixed
question of law and fact . . . involves the application of a legal
standard to an established set of facts.‛). Although ‚*t+he
interpretation of a statute is a question of law that we review for
correctness without any deference to the legal conclusions of the
district court,‛ Jaques v. Midway Auto Plaza, Inc., 2010 UT 54, ¶ 11,
240 P.3d 769, because the determination of whether ‚a claimant
knew or with the exercise of reasonable diligence should have



20150327-CA                      9               2016 UT App 134
         McTee v. Weber Center Condominium Association


known . . . [that she or he] had a claim against [a] governmental
entity . . . *as well as+ the identity of *that+ governmental entity‛
depends on the facts and circumstances of the particular case, see
Utah Code Ann. § 63G-7-401(1)(b)(i)–(ii), ‚we review the
*district+ court’s determination regarding the reasonableness of
the inquiry under an abuse of discretion standard,‛ Brewster v.
Brewster, 2010 UT App 260, ¶ 14, 241 P.3d 357. See also State v.
Levin, 2006 UT 50, ¶ 24, 144 P.3d 1096 (‚Discretion is broadest—
and the standard of review is most deferential—when the
application of a legal concept is highly fact dependant and
variable.‛).


                            ANALYSIS

¶12 Generally, a four-year statute of limitations applies to the
filing of a personal injury lawsuit based on negligence. See Utah
Code Ann. § 78B-2-307(3) (LexisNexis 2012). But before filing
suit against a governmental entity, an injured party must first
file a notice of claim with that entity ‚within one year after the
claim arises,‛ and the suit itself must be filed within a year after
the claim is denied.14 Id. §§ 63G-7-402, -403 (2014). The Immunity
Act provides that ‚a claim arises when the statute of limitations
that would apply if the claim were against a private person
begins to run.‛ Id. § 63G-7-401(1)(a). But the statute affords some
limited latitude where the identity of the responsible party as a
governmental entity is in question. Specifically, the statute
provides that ‚*t+he statute of limitations does not begin to run
until a claimant knew, or with the exercise of reasonable
diligence should have known,‛ both ‚that the claimant had a
claim against the governmental entity‛ and ‚the identity of the
governmental entity.‛ Id. § 63G-7-401(1)(b). The burden is on the


14. The only issue here is whether McTee’s notice of claim was
timely filed; there is no allegation that her complaint itself was
untimely.




20150327-CA                     10               2016 UT App 134
         McTee v. Weber Center Condominium Association


claimant in such circumstances ‚to prove the exercise of
reasonable diligence.‛15 Id. § 63G-7-401(1)(c).

¶13 Weber County argues that the district court erred in
failing to dismiss McTee’s complaint, because the Immunity Act
‚requires strict compliance.‛ Therefore, according to Weber
County, ‚McTee must submit a notice of claim within one year
‘after the claim arises’‛ and, because McTee fell on January 25,
2012, she had until January 25, 2013, to file a notice of her claim.
(Emphasis in original.) (Quoting Utah Code Ann. §§ 63G-7-401,
-402.) However, she did not do so until February 7, 2013, ‚one
year and 13 days following her fall.‛ Weber County asserts that
the notice was untimely because at the time of the fall, McTee
had ‚sufficient information to lead her to the facts necessary to
file a timely notice of claim‛ but she ‚failed to use ‘reasonable
diligence’ to learn she had a claim against a governmental
entity‛ or ascertain ‚the identity of the entity.‛ Weber County
argues that ‚‘*i+n order to meet the reasonable diligence
requirement,’‛ McTee ‚‘must take advantage of reasonably


15. In its entirety, section 401(1) provides,
        (a) Except as provided in subsection (1)(b), a claim
             arises when the statute of limitations that
             would apply if the claim were against a private
             person begins to run.
        (b) The statute of limitations does not begin to run
             until a claimant knew, or with the exercise of
             reasonable diligence should have known:
              (i)    that the claimant had a claim against the
                     governmental entity or its employee;
                     and
               (ii) the identity of the governmental entity
                     or the name of the employee.
        (c) The burden to prove the exercise of reasonable
             diligence is upon the claimant.
Utah Code Ann. § 63G-7-401(1) (LexisNexis 2014).




20150327-CA                     11                2016 UT App 134
         McTee v. Weber Center Condominium Association


available channels of relevant information as suggested by
ordinary prudence and the particular circumstances of the
case.’‛ (Quoting Jackson Constr. Co. v. Marrs, 2004 UT 89, ¶ 20,
100 P.3d 1211.) Weber County asserts that McTee did not do this;
it points out that McTee did not make ‚any attempt to call the
numbers listed on the sign she saw daily when she came to work
prior to the fall,‛ she did not contact the Woodbury Corporation
to obtain any information regarding ownership or maintenance
of the parking structure, and she did not take ‚any steps to seek
out information from her employer, supervisors, or other
building tenants‛ regarding ownership of or maintenance
responsibilities for the Weber Center. But McTee, in turn, asserts
that ‚the issue revolves around whether *she+ acted reasonably
in ascertaining the identity of the entity responsible for the
parking structure within . . . two weeks from the date of her
accident.‛ In other words, she contends that the question is not
whether there were available avenues of inquiry about who was
responsible for her injury but instead whether ‚reasonable
diligence‛ required her to make such inquiries within thirteen
days of her fall—the point in time one year prior to the date she
filed her notice of claim under the Immunity Act. See Utah Code
Ann. §§ 63G-7-401, -402.

¶14 We agree with McTee that the circumstances here would
not put a reasonable person on immediate inquiry notice that the
parking structure was owned or maintained by a governmental
entity. As a consequence, we are not persuaded that the district
court erred when it concluded, in essence, that McTee had acted
with reasonable diligence: ‚It is not unreasonable . . . that it
could have taken nearly a month to ascertain who exactly served
as the entity responsible for the maintenance and upkeep of the
parking garage.‛16


16. The court’s focus on ‚nearly a month‛ reflects McTee’s
argument that she was not on notice that she might have a
negligence claim against anyone until her conversation with
                                              (continued2016 UT App 134
          McTee v. Weber Center Condominium Association


¶15 This court has stated that ‚*t+here are two concepts that
must be considered in determining whether [a] plaintiff should
have earlier discovered the facts forming the basis of her cause of
action. The first is inquiry notice; the second is reasonable
diligence.‛ Anderson v. Dean Witter Reynolds, Inc., 920 P.2d 575,
579 (Utah Ct. App. 1996). Stated differently, ‚Was plaintiff on
notice that she might have a cause of action . . . , and, if so, was
she reasonably diligent in investigating the facts surrounding
her [cause of action]?‛ Id. The test for inquiry notice is ‚whether
the plaintiff has information of circumstances sufficient to put a
reasonable person on inquiry.‛ Id. (citation and internal
quotation marks omitted). Inquiry notice occurs ‚when the
information would lead an ordinarily prudent person to
investigate the matter further.‛ Inquiry Notice, Black’s Law
Dictionary (10th ed. 2014); see also Diversified Equities, Inc. v.
American Sav. & Loan Ass’n, 739 P.2d 1133, 1137 n.5 (Utah Ct.
App. 1987) (‚A duty of inquiry requires the party to make
inquiry and to diligently do that which the answer to the inquiry
reasonably prompts. . . . But . . . [it] is not a duty to disbelieve,
aggressively investigate, and set straight.‛).

¶16 Here, the term ‚reasonable diligence‛ is not defined in the
Immunity Act, so we begin by looking to the plain language of
the statute. See Valcarce v. Fitzgerald, 961 P.2d 305, 318 (Utah 1998)
(plurality opinion) (‚In interpreting a statute, the court must


(2016 UT App 134
          McTee v. Weber Center Condominium Association


look first to its plain language.‛). Black’s Law Dictionary
provides a workable start, defining ‚diligence‛ as ‚*c+onstant
application to one’s business or duty‛ and ‚*t+he attention and
care required from a person in a given situation.‛ Diligence,
Black’s Law Dictionary (10th ed. 2014). The law dictionary then
goes on to define ‚reasonable diligence‛ as ‚*a+ fair degree of
diligence expected from someone of ordinary prudence under
circumstances like those at issue.‛ Id. Reasonable Diligence. In
another context, the Utah Supreme Court has stated that ‚*t+o
meet the reasonable diligence requirement, a plaintiff must take
advantage of readily available sources of relevant information. A
plaintiff who focuses on only one or two sources, while turning a
blind eye to the existence of other available sources, falls short of
this standard.‛ Jackson Constr. Co., 2004 UT 89, ¶ 20. But see id.
¶ 19 (‚The reasonable diligence standard does not require a
plaintiff to exhaust all possibilities . . . .‛ (citation and internal
quotation marks omitted)). Thus, ‚reasonable diligence‛ under
the statute seems to require that a person who suffered an injury
take the steps that ‚someone of ordinary prudence‛ would take
to discern whether she had a claim and whether it was against a
particular governmental entity. See Reasonable Diligence, Black’s
Law Dictionary (10th ed. 2014). For purposes of this analysis, we
assume that McTee had enough information when she fell that
someone was potentially responsible for her injury. The question
then is whether she should have discovered whom she had a
claim against had she exercised the ‚attention and care required
from a person‛ ‚of ordinary prudence under circumstances like
those at issue.‛

¶17 In this case, the district court’s ruling that McTee’s notice
of claim was timely under the Immunity Act seems primarily
based on the sign outside of the Weber Center that identified the
Woodbury Corporation as the entity to contact in order to lease
space and on the fact that multiple tenants occupied the
building. To be sure, among those occupants were some Weber
County departments and agencies. But the building itself was
fronted by a sign prominently displayed at the entryway from



20150327-CA                      14               2016 UT App 134
         McTee v. Weber Center Condominium Association


the parking structure identifying only one entity—the
Woodbury Corporation—as responsible for leasing space in the
building without apparent limitation as to either government or
private tenants. There is no evidence that McTee had any actual
knowledge of the ownership structure of the Weber Center. The
Woodbury Corporation was a private business enterprise, and
based on its leasing responsibility, it might reasonably have been
perceived to be the leasing agent, the building manager, the
owner, or any combination of these roles. And there appears to
be nothing in the circumstances that would have suggested to
McTee that any of the entities occupying space in the building
like her employer the IRS were its owners rather than tenants;
rather, the Woodbury Corporation lease-information sign
suggested the opposite. Therefore, it would not have been
unreasonable under these circumstances for a person in McTee’s
position to have failed to immediately perceive that her claim
was potentially against a branch of local government as opposed
to a private owner or manager, such as the prominently
identified Woodbury Corporation.

¶18 Moreover, the actual ownership and management of the
Weber Center is complicated, and its connection to Weber
County or any other local governmental entity is obscure.
The nearly two hundred pages of documents produced in
response to McTee’s GRAMA request ‚for information
regarding who owned and who was responsible‛ for the parking
structure attached to the Weber Center consisted of various
deeds, conveyances, reconveyances, settlement agreements,
addendums to settlement agreements, and a declaration of
condominium, all of which appear to involve various private
business entities, including the Woodbury Corporation, the
Weber Center Condominium Association, Land of OG, Practical
Building Company, Third Tierra, OWM Company, and Pracvest.
While one entity involved, Weber MBA, suggests that a local
governmental entity may be involved in the Weber Center, the
Weber MBA is simply one party that makes up the
Condominium Association, which is itself responsible for the



20150327-CA                    15              2016 UT App 134
         McTee v. Weber Center Condominium Association


upkeep and maintenance of the office building and parking
structure where McTee’s injury occurred. Even if McTee had
immediately inquired about who owned the Weber Center, it is
not obvious that the documents related to ownership and
management recorded in the county’s public records would
have put her on notice that her claim was against a
governmental entity generally or Weber County in particular.
Rather, the documents appear to show that ownership of the
condominium units that comprise the Weber Center was initially
granted to Weber MBA and Land of OG and that management
authority—and presumably maintenance responsibility—was
eventually put in the hands of the Condominium Management
Committee, which is composed of the president and secretary of
the committee as well as the Condominium Association, which is
identified only as ‚an unincorporated association of Owners‛
known as ‚The Weber Center Owners Association.‛ And it is
unclear that ownership of the Weber Center would have been
discovered by McTee if she had immediately sought out and
read the declaration of condominium, because that document
itself directs individuals to send any notice or communication to
the Condominium Management Committee in care of Jeffrey K.
Woodbury at the Woodbury Corporation, the company whose
name appeared on the sign outside the building. In addition,
even if McTee herself had immediately accessed the Immunity
Act’s database designed to help people ‚retrieve address and
contact information of Governmental Entities for the purpose of
delivering a notice of claim,‛ she would have found none of the
entities mentioned in the documents later produced in response
to her GRAMA request about the Weber Center’s ownership.

¶19 Weber County argues that McTee’s most direct path to
the Weber Center’s ownership information was to call the
Woodbury Corporation using the number on the sign and
simply ask. And perhaps had she done so, she would have
received the same answer her attorney received from Woodbury
and Land of OG’s attorney in response to an interrogatory a year
later—Weber County. But given that the involvement of a local



20150327-CA                   16               2016 UT App 134
         McTee v. Weber Center Condominium Association


governmental entity, much less Weber County itself, would not
have been obvious to someone in McTee’s position at the time of
injury (and thus the consequent requirement to move her suit
forward at a quicker pace) the district court’s determination that
it was not unreasonable for approximately a month to pass
before McTee became aware of the possibility that her claim was
against a governmental entity and then to have discovered the
identity of the particular governmental entity involved seems
adequately supported.17 See Anderson, 920 P.2d at 579 (‚[T]he
test[ for inquiry notice] is whether the plaintiff has information
of circumstances sufficient to put a reasonable person on
inquiry.‛ (citation and internal quotation marks omitted)). Thus,


17. We note that the circumstances here are unusual. We have
concluded that, because the involvement of a governmental
entity in the ownership and/or management of the Weber Center
was obscure—indeed, obscured,—a duty of inquiry was not
immediately triggered and therefore was not required by
reasonable diligence. But had McTee’s inaction extended much
beyond the month or so that it did, it would have become
increasingly more difficult for her to establish that she had acted
with ordinary diligence as a person who had been seriously
injured by what was possibly a dangerous condition on the
property of another. Although the narrow time frames of the
Immunity Act might not yet have become a concern (because she
still did not have information about government responsibility),
the generally applicable four-year statute of limitations for
personal injury claims would not itself define the outer limit of
personal prudence in caring for one’s own interests that
constitutes reasonable diligence. In other words, the limits of
ordinary prudence could be reached long before the passage of
the statute of limitations, and a failure to actively seek out the
identity of even a private party potentially responsible for an
injury could be found dilatory if the inaction was unreasonably
prolonged. The district court, however, determined that was not
the case, and we agree.




20150327-CA                    17               2016 UT App 134
         McTee v. Weber Center Condominium Association


we determine that there was sufficient evidence to support the
district court’s conclusion that McTee would not reasonably
have been on notice to inquire as to the identity of the person or
entity responsible for the Weber Center before she actually did,
much less thirteen days after her injury. We also conclude that
she therefore met the requirement of reasonable diligence under
the circumstances here—‚*a+ fair degree of diligence expected
from someone of ordinary prudence under circumstances like
those at issue.‛ See Reasonable Diligence, Black’s Law Dictionary
(10th ed. 2014). Accordingly, we cannot say that the district
court’s conclusion that McTee’s notice of claim was timely filed
was an abuse of its discretion. See State v. Levin, 2006 UT 50, ¶ 24,
144 P.3d 1096 (‚Discretion is broadest—and the standard of
review is most deferential—when the application of a legal
concept is highly fact dependant and variable.‛).

¶20 As a final note, we do not believe, as the county argues,
that the district court’s decision here runs afoul of the well-
established principle that the Immunity Act demands strict
compliance. See Wheeler v. McPherson, 2002 UT 16, ¶¶ 12, 13, 40
P.3d 632 (‚*T+he Immunity Act demands strict compliance with
its requirements to allow suit against governmental entities. The
notice of claim provision, particularly, neither contemplates nor
allows for anything less.‛). The Utah Supreme Court seems to
focus the concept of strict compliance on the requirement that
parties adhere to ‚the exactness required by the Immunity Act,‛
id. ¶ 12, which has focused on the deadlines there set forth, see,
e.g., Rushton v. Salt Lake County, 1999 UT 36, ¶ 22, 977 P.2d 1201
(concluding that plaintiff’s claim was untimely because he ‚did
not file his action within one year after the claim was either
denied or deemed to be denied‛); Larson v. Park City Mun. Corp.,
955 P.2d 343, 346 (Utah 1998) (holding that plaintiff’s notice of
claim was timely because it was filed with the correct body of
government within one year); Yearsley v. Jensen, 798 P.2d 1127,
1129 (Utah 1990) (affirming the district court’s decision to
dismiss plaintiff’s suit as time-barred because she had filed her
notice of claim one day late). But there is no indication that the



20150327-CA                     18               2016 UT App 134
         McTee v. Weber Center Condominium Association


provisions of the Immunity Act that do not lend themselves to
exact measurement, such as the determination of when a party
reasonably ought to have known that her claim was against a
particular governmental entity and whether she has exercised
reasonable diligence in that endeavor, are meant to be more
strictly assessed and applied than in any other context in which
such concepts play a part. Cf. Sawyer v. Department of Workforce
Servs., 2015 UT 33, ¶ 22, 345 P.3d 1253 (‚It would be impossible
for appellate courts to spell[] out, in advance, how each
potentially relevant fact should affect the legal outcome, and we
have therefore entrusted these determinations of reasonableness
to district judges’ superior knowledge of the evidence of the case
and to trial juries’ superior knowledge of the community
standards that govern the behavior of reasonable people.‛
(alteration in original) (citation and internal quotation marks
omitted)).18




18. Weber County also asks us to address the following question:
‚Should the trial court have made findings of what conduct by
Ms. McTee met the ‘reasonable diligence’ standard in *the
Immunity Act] rather than speculating that a month was ‘not
unreasonable’ to determine who was responsible for
maintenance of the parking garage?‛ But Weber County did not
challenge the adequacy of the findings in the district court and
therefore has not preserved this issue for appeal. See 438 Main St.
v. Easy Heat, Inc., 2004 UT 72, ¶ 56, 99 P.3d 801 (holding that a
party must challenge in the district court the adequacy of the
court’s factual findings in order to preserve the issue for appeal);
see also In re K.F., 2009 UT 4, ¶ 63, 201 P.3d 985 (‚We decline to
offer such a remedy unless the petitioner first provided the trial
court the opportunity to correct the error.‛). In any event, we
believe that the nature of our analysis of the principal issue
presented on appeal deals adequately with the factual
underpinnings of the district court’s decision.




20150327-CA                     19               2016 UT App 134
        McTee v. Weber Center Condominium Association


                      CONCLUSION

¶21 The district court appropriately concluded that McTee’s
notice of claim was timely filed under the Immunity Act. We
therefore affirm the court’s decision to deny Weber County’s
motion to dismiss.




20150327-CA                  20             2016 UT App 134